Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/17/2022. Claims 17-23, 25-29, 33, and 34 are pending for examination.
Drawings
The amendments to the specification have overcome the drawing objections set forth in the Non-Final Office Action mailed 09/22/2021 and have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22, 25-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1).
Regarding claim 17, Suzuki teaches a tire (Para. [0002]) for vehicle wheels comprising a belt structure comprising at least two bands with reinforcement cords that are arranged in parallel with one another and crossed (Para. [0040]) and a  tread band (Fig. 1a) comprising a radially external tread surface and a plurality of recesses (Fig. 1a, Ref. Num. 1, 2, 3), wherein the plurality of recesses define a plurality of blocks (Fig. 1a, Ref. Num. 8, 9, 10) of the tread band wherein each block of the plurality comprises a tread surface portion (Fig. 1b, Ref. Num. 7) and a first lateral wall (Fig. 1b, Ref. Num. 7a) that extends, at least partially, from a bottom of one of the recesses towards the tread surface portion, the first lateral wall is connected, at least for a section thereof, to the tread surface portion by a connection surface (Fig. 1b, Ref. Num. 8) with an entirely curvilinear profile and the profile is an arc of a circumference. The connection surface is joined to the tread surface along a second contact line in a substantially tangential manner (Fig. 1b, Ref. Num. 7, 8) and the connection surface has a width of not more than 1/3 of the circumferential length of the block (Para. [0026]). For example, when the circumferential length of the block is 18.9 mm (Para. [0040]) as in the example, the width of the connection surface will be less than 6.3 mm. Suzuki does not expressly disclose a value of 1 to 3 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the connection surface within the claimed range since Suzuki discloses the width of the connection surface as less than 6.3 mm (Para. [0026], [0040]), said range overlapping the claimed range. However, even though Suzuki shows that the angle between the connection surface and the first lateral wall is acute, Suzuki does not explicitly state that the angle is greater than 20 degrees. 
In an analogous art, Fukuda teaches a curved, chamfered surface on the axial grooves of a tire (Fig. 2, Ref. Num. 511) where the angled formed between the tangent line of the connection surface and a line perpendicular to the groove wall (Fig. 2, Ref. Num. A) is greater than 20 degrees (Para. [0066]). That would mean that the angle between the tangent line of the connection surface and the tangent line of the groove wall would be 90 – A or less than 70 degrees. Fukuda does not expressly disclose a value of greater than 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle between the connecting surface tangent line and the first lateral wall tangent line within the claimed range since Fukuda discloses the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees (Para. [0066]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Fukuda to form the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees. This modification will allow proper deformation of the block when traveling on icy and snowy roads (Para. [0067]).
	Regarding claims 18 and 19, Suzuki teaches that the connection surface is joined to the first lateral wall at a height of less than 1/3 the groove depth (Para. [0026]).
	Regarding claims 20 and 21, Suzuki teaches an example tire where the connection surface is joined to the first lateral wall at a height of 1.2 mm (Para. [0040]).
	Regarding claim 22, Suzuki teaches an example tire where the connection surface is joined to the first lateral wall at a height of 1.2 mm (Para. [0040]) and that the height is constant for the whole length of the connection surface as the groove depth is constant.
Regarding claim 25, Suzuki in view of Fukuda teaches that the angle between the connecting surface tangent line and the first lateral wall tangent line is less than 70 degrees (Fukuda; Para. [0066]). Fukuda does not expressly disclose a value of greater between 30 and 75 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle between the connecting surface tangent line and the first lateral wall tangent line within the claimed range since Fukuda discloses the angle between the connecting surface tangent line and the first lateral wall tangent line as less than 70 degrees (Para. [0066]), said range overlapping the claimed range.
Regarding claim 26, Suzuki does not explicitly teach that the volumetric removed block portion by the connection surface is less than 4% of the total volume. However, as the lower limit of both the width and the height of the connection surface trend to zero, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the removed volume be less than 4% when both the width and the height of the connection surface are near zero.
Regarding claim 27, Suzuki teaches that the connection surface extends along the entire length of the first lateral wall (Fig. 1a, Ref. Num. 11).
Regarding claim 34, Suzuki teaches that the blocks are made at least in the central region of the tread (Fig. 1a, Ref. Num. 9, 11). 
Claims 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1) as applied to claim 17 above, and further in view of Schildhauer (DE 10311430 A1, with English Machine Translation provided in previous office action).
Regarding claim 23, Suzuki in view of Fukuda teaches that the connection surface is connected to the first lateral wall at a height that is related to the groove depth (Para. [0026]); however, they do not teach that the height is variable along a longitudinal extension of the first lateral wall.
	In an analogous art, Schildhauer teaches a tire where the depth of the lateral grooves consistently increases from the center of the tire towards the outsides (Fig. 3, Ref. Num. 14; Para. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Fukuda with Schildhauer to consistently increase the depth of the lateral grooves from the center of the tire towards the outsides. This modification will improve water drainage (Schildhauer; Para. [0014]). Since the depth of the point where the connection surface and the first lateral wall meet taught by Suzuki is dependent on the groove depth (Para. [0026]), when the lateral grooves are modified to have a consistently increasing depth across from the inside of the tire to the outside, the depth at where the connection surface is joined to the first lateral wall will also increase along the extent of the first lateral wall.
Regarding claim 28, Suzuki in view of Fukuda and Schildhauer teaches that the plurality of blocks comprises blocks in a shoulder region (Suzuki; Fig. 1a, Ref. Num. 8) where the connection surface is joined to the first lateral wall at a first depth and blocks in a central region (Suzuki; Fig. 1a, Ref. Num. 9) where the connection surface is joined to the first lateral wall at a second depth. Since the depth of the lateral grooves increase from the center of the tire to the outsides (Schildhauer; Fig. 3) and the first and second depth are dependent on the groove depth (Suzuki; Para. [0026]), the second depth will be smaller than the first depth.
Regarding claim 29, Suzuki teaches that the depth of the lateral grooves is 5 mm (Para. [0040]) and that the depth where the connection surface is joined to the first lateral wall is based on the groove depth (Para [0026]), which means that the depth will increase by the same percentage that the groove depth will. Schildhauer teaches that the increase in depth of the lateral grooves towards the outside of the tire should be at least 1.5 mm (Para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaji and Kujime with Schildhauer to increase the lateral groove depth at the outside of the tire by at least 1.5 mm in order to improve water drainage (Schildhauer; Para. [0014]). Suzuki in view of Fukuda and Schildhauer does not expressly disclose that the depth of the lateral groove in the shoulder is larger than the depth of the groove in the center by 30% to 50% (1.5 mm to 2.5 mm based on the groove depth taught by Suzuki); however, it would have been obvious to a person of ordinary skill in the art to configure the amount that the shoulder lateral grooves are greater than the center lateral grooves within the claimed range since Suzuki in view of Schildhauer discloses the increase in groove depth from the center of the tire towards the outside as greater than 1.5 mm (Para. [0014])), said range overlapping the claimed range. Since the depth where the connection surface is joined to the first lateral wall is dependent on the groove depth, this depth should also increase by the same percentage.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0112800 A1) in view of Fukuda (US 2015/0239296 A1) as applied to claim 17 above, and further in view of Fischer (DE 10-2009-003565 A1, with English Machine Translation provided).
Regarding claim 33, Suzuki in view of Fukuda does not teach the radius of curvature of the connection surface.
In an analogous art, Fischer teaches a connection surface (Fig. 3, Ref. Num. 23) that has a radius of curvature (Fig. 3, Ref. Num. R1) of 1 mm to 5 mm (Para. [0005]). Fischer does not expressly disclose a value of 2 mm to 6 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the radius of curvature of the connection surface within the claimed range since Fischer discloses the radius of curvature of the connection surface as between 1 mm and 5 mm (Para. [0005]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Fukuda with Fischer to have the radius of curvature of the connection surface be between 1 mm and 5 mm. This modification will enable good road contact during handling (Fischer; Para. [0005]).
Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749